DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 4/14/2022, applicant has submitted an amendment filed 7/14/2022.
Claim(s) 1, 5, 6, 7, 8, 9, 10, 11, 12, 13, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, has/have been amended.  Claim(s) 14 has/have been cancelled.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Julia Thomas on 8/16/2022.

The application has been amended as follows: 

Amend “spectrum of the filtered frame” in the last line of claim 5 to recite –a spectrum of the filtered frame--.

Amend “configured in such way” in line 2 of claim 6 to recite –configured in such a way--.

Amend “the same or” in line 3 of claim 11 to recite –the same as or--

	Delete “a bitstream receiver configured to extract the quantized spectrum and the linear predictive coding coefficients from the bitstream;” in lines 7-8 of claim 13.

	Amend “claim 14” in line 1 of claim 16 to recite –claim 13—(i.e. amend claim 16 to depend on claim 13 and not on claim 14).

Amend “the same or” in line 3 of claim 23 to recite –the same as or--

Amend “quantized spectrums” in line 5 of claim 27 to recite –a quantized spectrum--.
Delete “extracting the quantized spectrum and the linear predictive coding coefficients from the bitstream;” in lines 7-8 of claim 27.
Amend “wherein the audio decoder comprises a combination of a frequency-time converter and an inverse linear predictive coding filter receiving the plurality of linear predictive coding coefficients comprised by the bitstream, wherein the combination is configured to inverse-filter and to convert the reverse processed spectrum into a time domain in order to output the output signal based on the reverse processed spectrum and on the linear predictive coding coefficients.” in the last 7 lines of claim 27 to recite --wherein a combination of a frequency-time converter and an inverse linear predictive coding filter receives the plurality of linear predictive coding coefficients comprised by the bitstream, and wherein the combination inverse-filters and converts the reverse processed spectrum into a time domain in order to output the output signal based on the reverse processed spectrum and on the linear predictive coding coefficients.--.

Amend “quantized spectrums” in line 6 of claim 29 to recite –a quantized spectrum--.
Delete “extracting the quantized spectrum and the linear predictive coding coefficients from the bitstream;” in lines 8-9 of claim 29.
Amend “wherein the audio decoder comprises a combination of a frequency-time converter and an inverse linear predictive coding filter receiving the plurality of linear predictive coding coefficients comprised by the bitstream, wherein the combination is configured to inverse-filter and to convert the reverse processed spectrum into a time domain in order to output the output signal based on the reverse processed spectrum and on the linear predictive coding coefficients.” in the 8th to last line to the 2nd to last line of claim 29 to recite --wherein a combination of a frequency-time converter and an inverse linear predictive coding filter receives the plurality of linear predictive coding coefficients comprised by the bitstream, and wherein the combination inverse-filters and converts the reverse processed spectrum into a time domain in order to output the output signal based on the reverse processed spectrum and on the linear predictive coding coefficients.--.

Response to Arguments
Applicant’s arguments on page 12 of the Remarks establishes exactly how Applicant intends for antecedent basis to be interpreted, and so the 112 rejections (particularly pertaining to “the spectrum” [which could also grammatically refer to the processed spectrum] and “the reference spectral line” [which could also grammatically refer to the further reference spectral line]) are withdrawn (i.e. “the spectrum” does not refer to the processed spectrum and “the reference spectral line” does not refer to the further reference spectral line).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The “combination of a linear predictive coding filter… and a time-frequency converter”, “low frequency emphasizer”, and “control device” in claim 1. 
The “quantization device” and “bitstream producer” in claim 4.
The “spectral analyzer”, “minimum-maximum analyzer”, and “emphasis factor calculator” in claim 5.
The “emphasis factor calculator” in claim 6.
The “emphasis factor calculator” in claim 7.
“the control device” in claim 12.
The “bitstream receiver”, “de-quantization device”, “low frequency de-emphasizer”, and “control device” in claim 13.
The “combination of a frequency-time converter and an inverse linear predictive coding filter” in claim 13.
The “frequency-time converter” and the “inverse linear predictive coding filter” in claim 15 and in claim 16.
The “spectral analyzer”, “minimum-maximum analyzer”, and “de-emphasis factor calculator” in claim 17.
The “de-emphasis factor calculator” in claim 18.
The “de-emphasis factor calculator” in claim 19.
“the control device” in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-13, and 15-29, are allowed.
The following is an examiner’s statement of reasons for allowance: 

As per Claim 1 (and similarly claims 25-26 and 28, and consequently claims 2-12, which depend on claim 1), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) An audio encoder for encoding a non-speech audio signal so as to produce therefrom a bitstream, the audio encoder comprising: a combination of a linear predictive coding filter comprising a plurality of linear predictive coding coefficients and a time-frequency converter, wherein the combination is configured to filter and to convert a frame of the audio signal into a frequency domain in order to output a spectrum based on the frame and on the linear predictive coding coefficients; a low frequency emphasizer configured to calculate a processed spectrum based on the spectrum, wherein spectral lines of the processed spectrum representing a lower frequency than a reference spectral line are emphasized; and a control device configured to control the calculation of the processed spectrum by the low frequency emphasizer depending on the linear predictive coding coefficients of the linear predictive coding filter.
As per Claim 13 (and similarly claims 27 and 29, and consequently claims 15-25, which depend on claim 13), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 13, including (i.e. in combination with the remaining limitations in claim[s] 13) An audio decoder for decoding a bitstream based on a non-speech audio signal so as to produce from the bitstream a non- speech audio output signal, the bitstream comprising a quantized spectrum and a plurality of linear predictive coding coefficients, the audio decoder comprising: a bitstream receiver configured to extract the quantized spectrum and the linear predictive coding coefficients from the bitstream; a de-quantization device configured to produce a de-quantized spectrum based on the quantized spectrum; a low frequency de-emphasizer configured to calculate a reverse processed spectrum based on the de-quantized spectrum, wherein spectral lines of the reverse processed spectrum representing frequencies lower than a reference spectral line are deemphasized; and a control device configured to control the calculation of the reverse processed spectrum by the low frequency de-emphasizer depending on the linear predictive coding coefficients comprised by the bitstream; wherein the audio decoder comprises a combination of a frequency-time converter and an inverse linear predictive coding filter receiving the plurality of linear predictive coding coefficients comprised by the bitstream, wherein the combination is configured to inverse-filter and to convert the reverse processed spectrum into a time domain in order to output the output signal based on the reverse processed spectrum and on the linear predictive coding coefficients.
Bessette (US 2007/0147518) suggests An audio encoder for encoding a non-speech audio signal so as to produce therefrom a bitstream, the audio encoder comprising:… a time-frequency converter, wherein the… is configured to filter and to convert a frame of the audio signal into a frequency domain in order to output a spectrum 10based on the frame… a low frequency emphasizer configured to calculate a processed spectrum based on the spectrum, wherein… of the processed spectrum representing a lower frequency than a reference spectral… 15are emphasized;… (Figures 1, 5a, 11; paragraphs 20, 161-165, 212, 245-246, 271-272, 287; [all paragraphs and Figures are cited for each limitation with “key” paragraphs and Figures pertaining to each limitation identified below, i.e. all other paragraphs and Figures not specifically referenced for any particular limitation are eligible to provide context and additional support]
“An audio encoder for encoding a non-speech audio signal so as to produce therefrom a bitstream,”: Figures 1, 5a, and 11, paragraphs 20, 141, 161-165, 245; a coder/”encoder” that encodes an input signal [suggested to be an audio signal since paragraph 165 describes where ACELP and TCX modes operate on frames and paragraph 20 describes where CELP is used to code speech while TCX coding is applied to music] where the input audio signal is a non-speech/music audio signal coded via a TCX mode [see e.g. paragraph 245 which describes an input signal as a TCX frame], where the input audio signal is coded into a bitstream [see Figure 1 which describes where the output of the coder is “four packets” and Figure 11 which describes a bitstream as “(4 packets)”]
“the audio encoder comprising:… a time-frequency converter, wherein the… is configured to filter and to convert a frame of the audio signal into a frequency domain in order to output a spectrum 10based on the frame…”: Figures 1, 5a, and 11, paragraphs 20, 141, 161-165, 212, 245-246, 271-272, 287; a transform module uses an FFT to transform a windowed weighted input signal TCX frame into the frequency domain [paragraphs 245-246, where FFT commonly/conventionally converts time-domain data into frequency-domain data, see also paragraph 287 which describes a TCX weighted signal as a “time-domain TCX weighted signal” which is processed by a transform T and where a spectrum is produced, and where the transform T can be an FFT], where the frequency domain output of the transform module is suggested to be a spectrum based on the TCX frame [see Figure 5a which has an output of transform module 5.004 leading to 5.005, where paragraphs 271-272 describe where low-frequency emphasis is applied to “the signal spectrum” “Once the Fourier spectrum… is computed”]
“a low frequency emphasizer configured to calculate a processed spectrum based on the spectrum, wherein… of the processed spectrum representing a lower frequency than a reference spectral… 15are emphasized;”: Figures 1, 5a, and 11, paragraphs 20, 141, 161-165, 212, 245-246, 271-272, 287; low-frequency emphasis pre-shaping module processes the FFT spectrum, where frequencies of the low-frequency-emphasized/”processed” spectrum which are emphasized are suggested to be below/lower-than a frequency defining what qualifies as “low-frequency” [see paragraphs 271-272])
Bessette (and the prior art of record) does not describe where the spectrum is further produced by a linear predictive coding filter comprising a plurality of linear predictive coding coefficients, and where the same plurality of linear predictive coding coefficients are used to control calculation of the processed spectrum by the low frequency emphasizer.
2005/0187762 teaches “The LPC spectrum calculation unit 27 obtains the LPC spectra sp.sub.1(l) as the vocal tract characteristic by calculating the Fourier transformation of the LPC .alpha..sub.1(i) by the following equation (2), where N.sub.F is the number of data points for the spectra; and P.sub.1 is the order of the LPC filter. Letting the sampling frequency be F.sub.s, the frequency resolution of the LPC spectrum sp.sub.1(l) is F.sub.S/N.sub.F. The variable, l, is the index of spectrum, indicating a discrete frequency. The variable l is converted to a frequency, by the equation int[l*F.sub.S/N.sub.F] (Hz), where the int [x] denotes the conversion of variable x to an integer. 1 sp 1 ( l ) = 1 1 + i = 1 p 1 1 ( i ) exp ( - j2 l / N F ) 2 , ( 0 l &lt; N F ) Equation ( 2 )” (paragraph 114) and “The LPC spectrum sp.sub.1(l) obtained by the LPC spectrum calculation unit 27 is input to a formant estimation unit 41, an amplification ratio calculation unit 42 and a spectrum emphasis unit 43” (paragraph 115) and “The amplification ratio .beta.(l) obtained by the amplification ratio calculation unit 42 through the above described processes and the above described LPC spectra sp.sub.1(l) are now input to the spectrum emphasis unit 43 which in turn calculates an emphasized spectrum sp.sub.2(l) according to the following equation (10)” (paragraph 135) and “The emphasized spectrum sp.sub.2(l) obtained by the spectrum emphasis unit 43 is then input to the modified LPC calculation unit 29” (paragraph 136).  This reference appears to be describing voice decoding, and not voice encoding.  This reference also does not appear to describe where the linear prediction coefficients used to produce an LPC spectrum are used to perform the spectrum emphasis
2009/0018824 teaches where an LPC analysis filter filters an input speech signal and produces LPC coefficients and an excitation signal (paragraph 53) and where an FFT section transforms the excitation signal outputted from the LPC analysis filter into a frequency domain (paragraph 55).  This reference suggests where a spectrum (a frequency domain representation of the excitation signal) is produced by LPC-filtering speech data and converting a part of the LPC-filtering result (i.e. the excitation signal) into a frequency domain.  Signal processing filters are commonly defined by coefficients (such that the LPC filter is at least suggested to be defined by “linear predictive coding coefficients”) but it is not clear that the excitation signal’s spectrum/frequency-domain-representation would be low-frequency-emphasized based on the LPC-filter’s coefficients.
2005/0261896 teaches “FIG. 2 shows how a predictive filter such as an LPC filter can be used to describe a temporal envelope of an audio signal or a component thereof. In order to be able to use a conventional LPC filter, the input signal is first transformed from time domain to frequency domain by e.g. a Fourier Transform. So in fact, the temporal shape is transformed in a spectral shape which is coded by a subsequent conventional LPC filter which is normally used to code a spectral shape. The LPC filter analysis provides prediction coefficients which represent the temporal shape of the input signal” (paragraph 23).  This reference appears to suggest performing LPC filter analysis on a frequency domain version of an input signal, and where LPC filter analysis provides prediction coefficients.  This reference does not specifically describe where LPC filter analysis uses LPC coefficients that are also used for low frequency emphasis.
5651090 teaches “The step (a-2) comprises the steps of: subjecting the signal of the block to a linear prediction coding analysis to obtain prediction coefficients; quantizing the prediction coefficients; and obtaining the envelope by Fourier-transforming the quantized prediction coefficients; and the step (f) is a step of outputting an index representing the quantization of said prediction coefficients, as another part of the coded result of the signal” (col. 5, lines 45-52).  This reference appears to transform coefficients produced by LPC analysis of an input signal, not where LPC coefficients are used to filter the signal.
5774846 teaches “a spectrum emphasizing unit 84 for emphasizing a spectrum of each group of first-order output signals obtained in the inverse Fourier transforming unit 83 by performing a very emphasizing filter processing, a high frequency emphasizing filter processing and a power emphasizing filter processing for each group of first-order output signals according to the linear prediction coefficient obtained for each frame of digital input signals in the linear prediction coefficient analyzing unit 74 and obtaining a group of second-order output signals for each frame of digital input signals” (col. 28, line 62 – col. 29, line 5).  The LPC coefficient in this reference appears to be an output of LPC analysis, and not a part of an LPC filter used to filter an input signal.
5548647 teaches “The spectrum of the reflection coefficients is then computed by arranging the magnitude of the spectral components thereof as shown in FIG. 9. The spectrum illustrated is computed using classical Fourier transforms of the ten-parameter LPC coefficients, on a frame by frame basis” (col. 12, lines 45-50).  This reference does not appear to describe where LPC coefficients are part of a filter used to generate the spectrum (the LPC coefficients appear to be an input to the Fourier transform)
5890108 teaches “More specifically, with reference to FIG. 2, the speech production model parameters (LPC filter coefficients) are estimated in LPC analysis block 20 in order to minimize the mean squared error (MSE) between the original spectrum S.sub..omega. (.omega.) and the synthetic spectrum S(.omega.). After computing the coefficients of the LPC filter, the input signal is inverse filtered in block 30 to subtract the synthetic spectrum from the original signal spectrum, thus forming the excitation spectrum E(.omega.). The parameters used in accordance with the present invention to represent the excitation spectrum of the signal are then estimated in excitation analysis block 40. As shown in FIG. 2, these parameters include the pitch P.sub.0 of the signal, the voicing probability for the segment and one or more spectrum band energy coefficients E.sub.k. Thus, in accordance with a preferred embodiment of the present invention encoder 5 of the system outputs for storage and transmission only a set of LPC coefficients (or the related LSFs), representing the model spectrum for the signal, and the parameters of the excitation signal estimated in analysis block 40” (col. 7, line 52 – col. 8, line 5)
2014/0358529 (might be LATE filing date) teaches “A smooth spectrum of speech signals is often obtained as follows. First, linear-spectrum-pairs (LSP) parameters of certain speech signals are acquired. Then, the acquired LSP parameters are converted to linear-prediction-coding (LPC) parameters. Fast-Fourier-Transformation (FFT) is performed on the LPC parameters to obtain the smooth spectrum of the speech signals” (paragraphs 4-6).  This reference teaches away from performing FFT on LPC parameters to obtain a smooth spectrum (paragraph 5) and also does not qualify as prior art.

Upon further search (in response to the amendment filed 7/14/2022):
P. Alku and T. Backstrom, "Linear predictive method for improved spectral modeling of lower frequencies of speech with small prediction orders," in IEEE Transactions on Speech and Audio Processing, vol. 12, no. 2, pp. 93-99, March 2004, doi: 10.1109/TSA.2003.822625. teaches “Linear Prediction with Low-frequency Emphasis (LPLE), which emphasizes the lower frequency range of the input signal” (Abstract).
2008/0059166 teaches “LPC-LSP converting section 802 converts the pre-emphasized set of linear prediction coefficients inputted from pre-emphasizing section 801 to a pre-emphasized quantized narrowband LSP, and outputs the pre-emphasized quantized narrowband LSP to predictive quantizing section 803” (paragraph 120).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 8/16/2022
/ERIC YEN/           Primary Examiner, Art Unit 2658